DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 6 and 14 are objected to because of the following informalities:  
As to claim 6, line 3 includes a larger than normal spacing between “the light source” and “in an image area”.
As to claim 14, line 2 recites “the light deflector .” and should recite “the light deflector.” There is a space before the period at the end of the sentence.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6-8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2018/0184059 by Arakawa et al. (“Arakawa”) in view of EPO Pub. No. EP 3267236 A1 by Akanuma (“Akanuma”).

	As to claim 1, Arakawa discloses an optical scanner (Arakawa, image projection device 100, Figure 1) comprising:
a light source (Arakawa, light source 12, Figure 1) configured to emit irradiation light (Arakawa, The light source 12 emits a light beam 50 of a single wavelength or a plurality of wavelengths under the instruction of the controller 20.  The light beam 50 includes the image light beam 52 for projecting an image onto the retina 72 of the user and the detection light beam 54 for detecting the emission timing of the image light beam 52 with respect to the oscillation of the first mirror 14.  Figure 1, ¶ [0035]);
a light deflector (Arakawa, first mirror 14, Figure 1) configured to scan the irradiation light emitted from the light source in a first scanning direction and in a second scanning direction intersecting with the first scanning direction (Arakawa, The first mirror 14 reflects the image light beam 52 emitted from the light source 12, and ; The first scanning direction is the main scanning direction, of Arakawa, and the second scanning direction is the subscanning direction, of Arakawa.
a photodetector (Arakawa, the light detector 18 can detect the detection light beam 54 reflected by the second mirror 16.  The detection result by the light detector 18 is output to the controller 20.  The light detector 18 is, for example, a photodetector. Figure 1, ¶ [0040]) configured to detect the irradiation light when the light deflector scans a detection field (Arakawa, image range 82, Figure 2); and
circuitry (Arakawa, controller 20, Figure 1) configured to
turn on the light source in a first irradiation field scanned by the light deflector from the detection field to an end in the first scanning direction and turn on the light source in a second irradiation field scanned by the light deflector from the end in the first scanning direction towards the detection field (Arakawa, Here, the image light beam 52 and the detection light beam 54 will be described in detail.  FIG. 2 is a diagram for describing emission timings of the image light beam 52 and the detection light beam 54 with respect to the oscillation of the first mirror 14.  In FIG. 2, the oscillation of the first mirror 14 is indicated by reference numeral 80.  As , As described by Arakawa, the detection light beam 54 is output (turned on) when the scanning is occurring outside the image range 82. 
Arakawa does not expressly disclose a first irradiation field and a second irradiation field, and 
cause an edge of the first irradiation field on the detection field side to move to get close to the detection field from a position away from the detection field and cause an edge of the second irradiation field on the detection field side to move to get close to the detection field from a position away from the detection field.
Akanuma teaches an optical scan heads-up display with a first irradiation field (Akanuma, left detection field 61, Figure 4) and a second irradiation field (Akanuma, right detection field 61, Figure 4), and 
cause an edge of the first irradiation field on the detection field side to move to get close to the detection field from a position away from the detection field and cause an edge of the second irradiation field on the detection field side to move to get close to the detection field from a position away from the detection field. As shown in figures 19-21 of Akanuma, the detection fields 61 are arranged to serve as a detection area for the photodetector to detect the light (Akanuma, ¶¶ [0075-0077]).
The combination of Arakawa and Akanuma teaches the position of the detection fields, for sensing the user, arranged outside of the image range, for displaying an image.
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Arakawa’s detection light scanning area to include Akanuma’s detection fields because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Arakawa’s detection light scanning area and Akanuma’s detection fields perform the same general and predictable function, the predictable function being providing a detection light scanning area. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of Arakawa’s detection light scanning area by replacing it with Akanuma’s detection fields. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

As to claim 2, Arakawa, as modified by Akanuma, teaches the optical scanner
wherein the detection field includes a first detection field (Akanuma, left detection field 61, Figure 4) positioned at an end in the first scanning direction and a second detection field (Akanuma, right detection field 61, Figure 4) positioned at another end in the first scanning direction, The first scanning direction is a horizontal direction as described by the mains canning direction of Arakawa.
wherein the circuitry turns on the light source in the first irradiation field scanned by the light deflector from the first detection field to the end in the first scanning direction, and turn on the light source in the second irradiation field scanned by the light deflector from the another end in the first scanning direction towards the second detection field (Arakawa, In the reciprocal oscillation in the main scanning direction of the first mirror 14, at the time (timing) when the oscillation of the first mirror 14 is outside the image range 82, the light source 12 emits the detection light beam 54 having a predetermined light intensity.  The detection light beam 54 is emitted from the light source 12 in each of the going path and the return path of the reciprocal oscillation of the first mirror 14. Figure 2, ¶ [0043]), and
wherein the circuitry causes an edge of the first irradiation field facing the first detection field to move to get close to the first detection field from a position away from the first detection field, and causes an edge of the second irradiation field facing the second detection field to move to get close to the second detection field from a position away from the second detection field. As shown in 
As to claim 6, Arakawa, as modified by Akanuma, teaches the optical scanner further comprising
a screen (Arakawa, The second mirror 16 is located on a surface at the eye ball 70 side of the lens 34 of the spectacle type frame 30.  Thus, the image light beam 52 and the detection light beam 54 reflected by the mirror 64 enter the second mirror 16.  The second mirror 16 is a half mirror having a free curved surface or a composite structure of a free curved surface and a diffraction surface in a first region 16a where the image light beam 52 is incident.  Thus, the image light beam 52 entering the second mirror 16 converges near a pupil 74 of the eye ball 70 of the user, and then is projected onto the retina 72.  This allows the user to visually recognize the image by the image light beam 52 and visually recognize an external world image through the lens 34. Figure 1, ¶ [0038]) on which the irradiation light is scanned by the light deflector (Arakawa, first mirror 14, Figure 1),
wherein the circuitry turns on the light source in an image area on the screen, the image area being included in a scanning range scanned by the light deflector using the irradiation light, based on image data, to form an image on the screen (Arakawa, Here, the image light beam 52 and the detection light beam 54 will be described in detail.  FIG. 2 is a diagram for describing emission timings of the image light beam 52 and the detection light beam 54 with respect to the oscillation of the first mirror 14.  In FIG. 2, the oscillation of the first mirror 14 is indicated by reference . In addition, the motivation used is the same as used in the rejection of claim 1.
As to claim 7, Arakawa, as modified by Akanuma, teaches the optical scanner wherein the first irradiation field (Akanuma, left detection field 61, Figure 4) and the second irradiation field (Akanuma, right detection field 61, Figure 4) do not overlap with the image area (Akanuma, image drawing area 62, Figures 19-21). As shown in figures 19-21 of Akanuma, the detection fields do not overlap with the image drawing area. In addition, the motivation used is the same as used in the rejection of claim 1.
As to claim 8, Arakawa, as modified by Akanuma, teaches the optical scanner wherein the detection field (Akanuma, left and right detection fields 61, Figure 4) do not overlap with the image area. As shown in figures 19-21 of Akanuma, the detection fields do not overlap with the image drawing area. In addition, the motivation used is the same as used in the rejection of claim 1.
As to claim 15, Arakawa discloses a display system (Arakawa, Figure 1) comprising: 
an optical scanner (Arakawa, image projection device 100, Figure 1) including
a light source (Arakawa, light source 12, Figure 1) configured to emit irradiation light (Arakawa, The light source 12 emits a light beam 50 of a single ,
a light deflector (Arakawa, first mirror 14, Figure 1) configured to scan the irradiation light emitted from the light source in a first scanning direction and in a second scanning direction intersecting with the first scanning direction (Arakawa, The first mirror 14 reflects the image light beam 52 emitted from the light source 12, and scans the image light beam 52 in the main scanning direction and the subscanning direction.  The first mirror 14 both-way scans the image light beam 52 in the main scanning direction, and one-way scans the image light beam 52 in the subscanning direction, for example.  The main scanning direction and the subscanning direction are directions perpendicular to each other, and the main scanning direction is a horizontal direction, while the subscanning direction is a vertical direction.  Additionally, the first mirror 14 reflects the detection light beam 54 emitted from the light source 12. Figures 1 and 2, ¶ [0037]), The first scanning direction is the main scanning direction, of Arakawa, and the second scanning direction is the subscanning direction, of Arakawa.
a photodetector (Arakawa, the light detector 18 can detect the detection light beam 54 reflected by the second mirror 16.  The detection result by the light detector 18 is output to the controller 20.  The light detector 18 is, for example, a photodetector. Figure 1, ¶ [0040]) configured to detect the irradiation light when the light deflector scans a detection field (Arakawa, image range 82, Figure 2); and
circuitry (Arakawa, controller 20, Figure 1) configured to
turn on the light source in a first irradiation field scanned by the light deflector from the detection field to an end in the first scanning direction and turn on the light source in a second irradiation field scanned by the light deflector from the end in the first scanning direction towards the detection field (Arakawa, Here, the image light beam 52 and the detection light beam 54 will be described in detail.  FIG. 2 is a diagram for describing emission timings of the image light beam 52 and the detection light beam 54 with respect to the oscillation of the first mirror 14.  In FIG. 2, the oscillation of the first mirror 14 is indicated by reference numeral 80.  As illustrated in FIG. 2, the first mirror 14 oscillates in the main scanning direction and the subscanning direction beyond an image range 82 projected onto the retina 72.  The light source 12 emits the image light beam 52 for a period during which the oscillation of the first mirror 14 is in the image range 82 in both the going path and the return path of the reciprocal oscillation in the main scanning direction of the first mirror 14. Figure 2, ¶ [0042]) (Arakawa, In the reciprocal oscillation in the main scanning direction of the first mirror 14, at the time (timing) when the oscillation of the first mirror 14 is outside the image range 82, the light source 12 emits the detection light beam 54 having a predetermined light intensity.  The detection light beam 54 is emitted from the light source 12 in each of the going path and the return path of the reciprocal oscillation of the first mirror 14. Figure 2, ¶ [0043]), As described by Arakawa, the detection light beam 54 is output (turned on) when the scanning is occurring outside the image range 82. 
an imaging optical system configured to reflect projection light projected from a screen on which the irradiation light is scanned by the light deflector (Arakawa, The second mirror 16 is located on a surface at the eye ball 70 side of the lens 34 of the spectacle type frame 30.  Thus, the image light beam 52 and the detection light beam 54 reflected by the mirror 64 enter the second mirror 16.  The second mirror 16 is a half mirror having a free curved surface or a composite structure of a free curved surface and a diffraction surface in a first region 16a where the image light beam 52 is incident.  Thus, the image light beam 52 entering the second mirror 16 converges near a pupil 74 of the eye ball 70 of the user, and then is projected onto the retina 72.  This allows the user to visually recognize the image by the image light beam 52 and visually recognize an external world image through the lens 34. Figure 1, ¶ [0038]); and
a reflector configured to reflect reflection light reflected by the imaging optical system (Arakawa, the second mirror 16 is a half mirror having a shape protruding with respect to the first region 16a in a second region 16b where the detection light beam 54 is incident.  Thus, the detection light beam 54 entering the second mirror 16 is reflected in a direction different from the direction in which the image light beam 52 is reflected.  For example, the detection light beam 54 is reflected by the second mirror 16 so that the detection light beam 54 travels back along a light path that is the same as the light path along which the detection light beam 54 traveled toward the second mirror 16. Figure 1, ¶ [0039]),
wherein the imaging optical system projects the projection light towards the reflector to form a virtual image (Arakawa, The second mirror 16 is located on a .
Arakawa does not expressly disclose a first irradiation field and a second irradiation field, and 
cause an edge of the first irradiation field on the detection field side to move to get close to the detection field from a position away from the detection field and cause an edge of the second irradiation field on the detection field side to move to get close to the detection field from a position away from the detection field;
Akanuma teaches an optical scan heads-up display with a first irradiation field (Akanuma, left detection field 61, Figure 4) and a second irradiation field (Akanuma, right detection field 61, Figure 4), and 
cause an edge of the first irradiation field on the detection field side to move to get close to the detection field from a position away from the detection field and cause an edge of the second irradiation field on the detection field side to move to get close to the detection field from a position away from the detection field. As shown in figures 19-21 of Akanuma, the detection fields 61 are arranged to serve as a detection area for the photodetector to detect the light (Akanuma, ¶¶ [0075-0077]).

At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Arakawa’s detection light scanning area to include Akanuma’s detection fields because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Arakawa’s detection light scanning area and Akanuma’s detection fields perform the same general and predictable function, the predictable function being providing a detection light scanning area. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of Arakawa’s detection light scanning area by replacing it with Akanuma’s detection fields. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Thus, Arakawa, as modified by Akanuma, teaches the specific detection fields around the display image.
As to claim 16, Arakawa discloses a mobile object that includes a display system (Arakawa, head-mounted display, Figure 1, ¶ [0034]), the display system comprising:
an optical scanner (Arakawa, image projection device 100, Figure 1) including
a light source (Arakawa, light source 12, Figure 1) configured to emit irradiation light (Arakawa, The light source 12 emits a light beam 50 of a single ,
a light deflector (Arakawa, first mirror 14, Figure 1) configured to scan the irradiation light emitted from the light source in a first scanning direction and in a second scanning direction intersecting with the first scanning direction (Arakawa, The first mirror 14 reflects the image light beam 52 emitted from the light source 12, and scans the image light beam 52 in the main scanning direction and the subscanning direction.  The first mirror 14 both-way scans the image light beam 52 in the main scanning direction, and one-way scans the image light beam 52 in the subscanning direction, for example.  The main scanning direction and the subscanning direction are directions perpendicular to each other, and the main scanning direction is a horizontal direction, while the subscanning direction is a vertical direction.  Additionally, the first mirror 14 reflects the detection light beam 54 emitted from the light source 12. Figures 1 and 2, ¶ [0037]), The first scanning direction is the main scanning direction, of Arakawa, and the second scanning direction is the subscanning direction, of Arakawa.
a photodetector (Arakawa, the light detector 18 can detect the detection light beam 54 reflected by the second mirror 16.  The detection result by the light detector 18 is output to the controller 20.  The light detector 18 is, for example, a photodetector. Figure 1, ¶ [0040]) configured to detect the irradiation light when the light deflector scans a detection field (Arakawa, image range 82, Figure 2); and
circuitry (Arakawa, controller 20, Figure 1) configured to
turn on the light source in a first irradiation field scanned by the light deflector from the detection field to an end in the first scanning direction and turn on the light source in a second irradiation field scanned by the light deflector from the end in the first scanning direction towards the detection field (Arakawa, Here, the image light beam 52 and the detection light beam 54 will be described in detail.  FIG. 2 is a diagram for describing emission timings of the image light beam 52 and the detection light beam 54 with respect to the oscillation of the first mirror 14.  In FIG. 2, the oscillation of the first mirror 14 is indicated by reference numeral 80.  As illustrated in FIG. 2, the first mirror 14 oscillates in the main scanning direction and the subscanning direction beyond an image range 82 projected onto the retina 72.  The light source 12 emits the image light beam 52 for a period during which the oscillation of the first mirror 14 is in the image range 82 in both the going path and the return path of the reciprocal oscillation in the main scanning direction of the first mirror 14. Figure 2, ¶ [0042]) (Arakawa, In the reciprocal oscillation in the main scanning direction of the first mirror 14, at the time (timing) when the oscillation of the first mirror 14 is outside the image range 82, the light source 12 emits the detection light beam 54 having a predetermined light intensity.  The detection light beam 54 is emitted from the light source 12 in each of the going path and the return path of the reciprocal oscillation of the first mirror 14. Figure 2, ¶ [0043]), As described by Arakawa, the detection light beam 54 is output (turned on) when the scanning is occurring outside the image range 82. 
an imaging optical system configured to reflect projection light projected from a screen on which the irradiation light is scanned by the light deflector (Arakawa, The second mirror 16 is located on a surface at the eye ball 70 side of the lens 34 of the spectacle type frame 30.  Thus, the image light beam 52 and the detection light beam 54 reflected by the mirror 64 enter the second mirror 16.  The second mirror 16 is a half mirror having a free curved surface or a composite structure of a free curved surface and a diffraction surface in a first region 16a where the image light beam 52 is incident.  Thus, the image light beam 52 entering the second mirror 16 converges near a pupil 74 of the eye ball 70 of the user, and then is projected onto the retina 72.  This allows the user to visually recognize the image by the image light beam 52 and visually recognize an external world image through the lens 34. Figure 1, ¶ [0038]); and
a reflector configured to reflect reflection light reflected by the imaging optical system (Arakawa, the second mirror 16 is a half mirror having a shape protruding with respect to the first region 16a in a second region 16b where the detection light beam 54 is incident.  Thus, the detection light beam 54 entering the second mirror 16 is reflected in a direction different from the direction in which the image light beam 52 is reflected.  For example, the detection light beam 54 is reflected by the second mirror 16 so that the detection light beam 54 travels back along a light path that is the same as the light path along which the detection light beam 54 traveled toward the second mirror 16. Figure 1, ¶ [0039]),
wherein the imaging optical system projects the projection light towards the reflector to form a virtual image (Arakawa, The second mirror 16 is located on a .
Arakawa does not expressly disclose a first irradiation field and a second irradiation field, and 
cause an edge of the first irradiation field on the detection field side to move to get close to the detection field from a position away from the detection field and cause an edge of the second irradiation field on the detection field side to move to get close to the detection field from a position away from the detection field;
wherein the reflector is a front windshield.
Akanuma teaches an optical scan heads-up display with a first irradiation field (Akanuma, left detection field 61, Figure 4) and a second irradiation field (Akanuma, right detection field 61, Figure 4), and 
cause an edge of the first irradiation field on the detection field side to move to get close to the detection field from a position away from the detection field and cause an edge of the second irradiation field on the detection field side to move to get close to the detection field from a position away from the detection field. As shown in figures 19-21 of Akanuma, the detection fields 61 are arranged to serve as a detection area for the photodetector to detect the light (Akanuma, ¶¶ [0075-0077]).
wherein the reflector is a front windshield (Akanuma, an image that is drawn by the optical scanner 10C is reflected by the front windshield 210 and reaches the location of the eyepoint EP of the driver, Figure 17, ¶ [0071]).
The combination of Arakawa and Akanuma teaches the position of the detection fields, for sensing the user, arranged outside of the image range, for displaying an image on the windshield.
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Arakawa’s detection light scanning area on a head-mounted display to include Akanuma’s detection fields and windshield display system because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Arakawa’s detection light scanning area on a head-mounted display and Akanuma’s detection fields and windshield display system perform the same general and predictable function, the predictable function being providing a detection light scanning area. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of Arakawa’s detection light scanning area on a head-mounted display by replacing it with Akanuma’s detection fields and windshield display system. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Thus, Arakawa, as modified by Akanuma, teaches the specific detection fields around the display image on the windshield.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2018/0184059 by Arakawa et al. (“Arakawa”), in view of EPO Pub. No. EP 3267236 A1 by Akanuma (“Akanuma”), and in further view of U.S. Pub. No. 2018/0020198 by Ogi et al. (“Ogi”).

As to claim 11, Arakawa, as modified by Akanuma, teaches the optical scanner
wherein the circuitry increases a scanning range scanned by the light deflector in the first scanning direction and turns on the light source in the first irradiation field (Akanuma, left detection field 61, Figure 4) and the second irradiation field (Akanuma, right detection field 61, Figure 4) (Arakawa, In the reciprocal oscillation in the main scanning direction of the first mirror 14, at the time (timing) when the oscillation of the first mirror 14 is outside the image range 82, the light source 12 emits the detection light beam 54 having a predetermined light intensity.  The detection light beam 54 is emitted from the light source 12 in each of the going path and the return path of the reciprocal oscillation of the first mirror 14. Figure 2, ¶ [0043]).
Arakawa, as modified by Akanuma, does not expressly teach the optical scanner wherein the circuitry increases a scanning range scanned by the light deflector in the first scanning direction and turns on the light source in the first irradiation field and the second irradiation field.
Ogi teaches a laser projection display system wherein the circuitry increases a scanning range scanned by the light deflector in the first scanning direction and turns on the light source in the first irradiation field and the second irradiation field (Ogi, . Ogi teaches the scanning range widening in the horizontal direction.
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Arakawa’s scanning to include Ogi’s horizontal scan range because such a modification is taught, suggested, or motivated by the art.  More specifically, the motivation to modify Arakawa to include Ogi is expressly provided by Ogi, stating that increasing the horizontal scan range brightens up the display image.  Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to modify Arakawa’s scanning to include Ogi’s horizontal scan range with the motivation of improving display properties.  The person of ordinary skill in the art would have recognized the benefit of brightening the display image.
	Thus, Arakawa, as modified by Akanuma and Ogi, teaches increasing the range of the horizontal scanning.
	

Allowable Subject Matter
Claims 3-5, 9, 10 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


	As to claim 3, Arakawa, as modified by Akanuma, does not expressly teach the optical scanner further comprising
a shielding part configured to shield some of the irradiation light that is scanned by the light deflector,
wherein the first irradiation field and the second irradiation field are included in an area of the shielding part scanned by the light deflector.
The cited prior art does not teach a shielding part which blocks some of the light to the irradiation fields as claimed.  In addition, no other prior art teaches, alone or in combination, the cited limitations.

As to dependent claims 4 and 5, these claims depend upon objected dependent claim 3 and objected to for the same reasons.

As to claim 9, Arakawa, as modified by Akanuma, teaches the optical scanner with a detection light beam 54a and 54b being started and stopped (Arakawa, Figure 3).
Arakawa, as modified by Akanuma, does not expressly teach
wherein the circuitry advances a timing at which the light source starts emitting light to move an edge of the first irradiation field facing the detection field to get close to the detection field from a position away from the detection field, and
wherein the circuitry delays a timing at which the light source stops emitting light to move an edge of the second irradiation field facing the detection field to get close to the detection field from a position away from the detection field.
	In addition, no other prior art teaches, alone or in combination, the cited limitations.

	As to claim 10, Arakawa, as modified by Akanuma, teaches the optical scanner with a horizontal scanning range as shown in figure 2 of Arakawa.
Arakawa, as modified by Akanuma, does not expressly teach 
wherein the circuitry reduces a scanning range scanned by the light deflector in the first scanning direction to move an edge of the first irradiation field facing the detection field to get close to the detection field from a position away from the detection field, and
wherein the circuitry reduces the scanning range scanned by the light deflector in the first scanning direction to move an edge of the second irradiation field facing the detection field to get close to the detection field from a position away from the detection field.
Ogi teaches a laser projection display system which increases the horizontal scan range (Ogi, the scanning in the horizontal scan range 20B during the vertical display period 23 thus makes it possible to increase the proportion of the horizontal projection range 21B, as compared with the case of scanning in the horizontal scan range 22B. Figures 3A and 3B, ¶ [0034]). Ogi does not teach reducing the range as 

As to claim 12, Arakawa, as modified by Akanuma, teaches the optical scanner wherein the detection fields may be positioned in different locations (Akanuma, Figures 19-21).
Arakawa, as modified by Akanuma, does not expressly teach 
wherein the circuitry corrects a position of the irradiation light in a scanning range scanned by the light deflector based on whether a timing at which an edge of the first irradiation field facing the detection field overlaps with the detection field is equivalent to a timing at which an edge of the second irradiation field facing the detection field overlaps with the detection field.
In addition, no other prior art teaches, alone or in combination, the cited limitations.

As to dependent claim 14, this claim depends upon objected dependent claim 12 and objected to for the same reasons.

As to claim 13, Arakawa, as modified by Akanuma, teaches the optical scanner wherein the detection fields may be positioned in different locations (Akanuma, Figures 19-21).
Arakawa, as modified by Akanuma, does not expressly teach  wherein the circuitry corrects a position of the irradiation light in a scanning range scanned by the light deflector based on a first amount of movement when an edge of the first irradiation field facing the detection field is moved from a position away from the detection field to a position where the first irradiation field overlaps with the detection field and a second amount of movement when an edge of the second irradiation field facing the detection field is moved from a position away from the detection field to a position where the second irradiation field overlaps with the detection field.
In addition, no other prior art teaches, alone or in combination, the cited limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143.  The examiner can normally be reached on Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691